DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of improving cholesterol levels and for improving blood glucose levels in a subject in need thereof comprising administering effective amounts of turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum, does not reasonably provide enablement for a method of supporting human health by administering to a person a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the 
Nature of the Invention: Claim 1 is drawn to a method of supporting human health by administering to a person a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.  Claim 2 is drawn to the method of claim 1, said supplement further comprising 3-sitosterol.  Claim 3 is drawn to the method of claim 1, said supplement further comprising a vanillin compound.  Claim 4 is drawn to the method of claim 1, said supplement further comprising garlic.  Claim 5 is drawn to the method of claim 1, said supplement further comprising Vitamin C.  Claim 6 the method of claim 1, said supplement also further comprising garlic, (3-sitosterol, and Vitamin C, said turmeric being present in an amount greater than any of Peganum harmala, Arumpalaestinum, garlic, (3-sitosterol, and Vitamin C.  Claim 7 is drawn to the method of claim 1, said supplement having from about 8- 15% by weight Vitamin C, from about 5-11% by weight garlic, from about 35-45% by weight vanillin, from about 5-11% by weight (3-sitosterol, from about 12-20% by weight turmeric, from about 5-11% by weight Peganum harmala, and from about 5-11% Arumpalaestinum.  Claim 8 is drawn to the method of claim 1, said supplement being in the form of a capsule, gel, blended powder, liquid, suspension, tablet or pill. Claim 9 is drawn to the method of claim 1, said supplement having from about 9- 11% by weight Vitamin C, from about 7-9% by weight garlic, from about 38-42% by weight vanillin, from about 7-9% by weight (3-sitosterol, from about 14-17% by weight turmeric, from about 7-9% by weight Peganum harmala, and from about 7-9% Arum palaestinum.  Claim 10 is drawn to the method of claim 1, said turmeric, Peganum harmala, and Arum palaestinum are food grade ingredients.  Claim 11 is drawn to the method of claim 1 comprising the step of orally administering the nutritional supplement to the person.  Claim 12 is drawn to the method of claim 1, said person seeking to support or promote normal blood glucose levels.  Claim 13 is drawn to the method of claim 1, said person seeking to support or promote prostate health.  Claim 14 is drawn to the method of claim I, said person seeking to support or promote normal cholesterol levels.  Claim 15 is drawn to the method of claim 1, said person seeking to promote normal cellular division.
Breadth of the Claims: The claims are broad in that the claims recite supporting human health by administering to a person a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples:  The specification describes and provide examples for administering a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum for lowering cholesterol and bloods sugar. The specification envisions that by administering a composition comprising turmeric, Peganum harmala, and Arum palaestinum that the composition will support human health.
However, no working examples are provided with regard to a method of supporting human health by administering to a person a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  “Human Health” is defined as a state of complete physical, mental, and social well-being and not merely the absence of disease or infirmity. The health of a whole community or population is reflected in measurements of disease incidence and prevalence, age-specific death rates, and life expectancy.  Since human health is more complex than just treating a condition, Applicant is not enabled for what Applicant is claiming because Applicant has not demonstrated that there is an overall effect on human health.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method of supporting human health by administering to a person a nutritional supplement comprising turmeric, Peganum harmala, and Arum palaestinum, said turmeric present in an amount greater than either of the amounts of said Peganum harmala, and said Arum palaestinum.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to 
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-15 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawaul Khatateef (U), in view of Meyer-Chissick et al. (V) and Wokas et al. (N).
Dawaul Khatateef teaches a composition comprising Peganum harmala in an amount of 32 grams and Curcuma longa in an amount of 96 grams (which reads on turmeric in an amount greater than Peganum harmala).  Khatateef further teaches that the composition is a semi-solid medicinal preparation in a powder or liquid form and combined to form a candy or jaggery.  Khatateef further teaches that the composition is useful for treating throat pain (which reads on supporting human health).
Meyer-Chissick teaches Arum palaestinum is used to treat syphilis (which has throat pain as a symptom)(See p. 20).
Wokas teaches a composition for delivering a medicament for treating sore throats and other maladies and symptoms, wherein the composition comprises a masking agent, wherein the masking agent can be vanillin and wherein the medicament can be in powder form (See abstract).
It would have been obvious to one of ordinary skill in the art to combine Peganum harmala and turmeric with Arum palaestinum and vanillin to treat sore throat because at the time the invention was made, it was known that Peganum harmala, turmeric and vanillin are effective ingredients to treat sore throat and that Arum palaestinum is effective for treating syphilis, which has sore throat as a symptom, as clearly taught by the above references.  A person of ordinary skill in the art would have understood to combine Peganum harmala and turmeric with Arum palaestinum and vanillin to treat sore throats.  A person of ordinary skill in the art would have understood to adjust the amount of Peganum harmala, turmeric, and Arum palaestinum since the above references teach that Peganum harmala, turmeric, and Arum palaestinum effectively treat sore throats and a disease that has sore throat as a symptom. The skilled artisan in the art would have understood to include and adjust the amount of Peganum harmala, turmeric, and Arum palaestinum to treat sore throats with expectation of success.  A person of ordinary skill in the art would have understood to use Peganum harmala, turmeric, and Arum palaestinum to treat sore throats and to further include vanillin in the composition to treat sore throats. A person of ordinary skill in the art would have understood to combine Peganum harmala, turmeric, and Arum palaestinum with vanillin to treat sore throats.  Therefore, the skilled artisan would have been motivated to use Peganum harmala, turmeric, Arum palaestinum and vanillin in a formulation for treating sore throats.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that Peganum harmala, turmeric, Arum palaestinum and vanillin are useful ingredients in treating sore throat or a disease that has sore throat as a symptom, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699